Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8, 11, 14, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Robbins et al. (WO 2016/191653) in view of Owensby (2002/0077130).
As to claim 1, Robbins teaches a method for responding to location-variable group electronic digital assistant requests (abstract, [0015-0016]), the method comprising:  5monitoring, at an electronic computing device, audio communications transmitted between a plurality of communication devices on a group communication channel, wherein the plurality of communication devices are members of a 

It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Owensby into the teachings of Robbins for the purpose of having different responses based on the geographical location of the user at the time that the inquiry and response is made in order to properly address the inquiry.
As to claim 2, Owensby teaches processing inquiries and generating responses information and provided to the subscriber vary based on the geographical location of the subscriber at the time the inquiry, response or request is made ([0080]). It would have been obvious that a second response of another user in the group from a second location would be different than the first response to the audio inquiry from a first location because the response from another user at the second location vary based on the geographical location at the time the inquiry and the two responses from the different location would obviously from two different private call communication channels.
As to claim 3, Robbins does not explicitly discuss the method of claim 2, wherein no generated response to the audio inquiry is provided on the group communication 
5As to claim 4, Robbins teaches the method of claim 3, wherein a pre-stored audio indicator is played back via the group communication channel ([0025]), Owensby teaches responses to the audio inquiry are being provided individually and none over the group communication channel ([0080] – the information provided to the subscriber vary based on the geographical location of the subscriber at the time that the inquiry, response or request is made; customer inquiries, responses, and requests from the subscriber addressed externally from different geographical location by a subscriber support representative).
As to claim 8, Robbins the method of claim 1, wherein processing the audio inquiry comprises: extracting one or more keywords from the audio inquiry ([0026] – the user of node 102 verbally query node 106 to obtain information on the current location of node 103, the intelligent agent node 106 then respond verbally to group members supplying information on the current location of node 103; the user of node 102 asks for a list of communication groups in which node 104 is a member and the intelligent agent respond accordingly, hence it would have been obvious that keywords from the audio inquiry of user node 102 extracted for the intelligent agent node 106 can respond accordingly based on keywords that the intelligent agent node understand to the user node 102); and 30determining, based on the extracted one or more keywords, that the audio inquiry corresponds to a request for directions to a particular geographic 
As to claim 11, Robbins the method of claim 1, wherein processing the audio inquiry comprises: extracting one or more keywords from the audio inquiry ([0026] – the user of node 102 verbally query node 106 to obtain information on the current location of node 103, the intelligent agent node 106 then respond verbally to group members supplying information on the current location of node 103; the user of node 102 asks for a list of communication groups in which node 104 is a member and the intelligent agent respond accordingly, hence it would have been obvious that keywords from the audio inquiry of user node 102 extracted for the intelligent agent node 106 can respond accordingly based on keywords that the intelligent agent node understand to the user node 102); and 30determining, based on the extracted one or more keywords, that the audio inquiry corresponds to a request for task assignments ([0026] – node 106 can also respond to requests for current group assignments; the user of node 102 asks for a list of communication groups in which node 104 is a member and the intelligent agent respond accordingly).
As to claim 14, Robbins the method of claim 1, wherein processing the audio inquiry comprises: extracting one or more keywords from the audio inquiry ([0026] – the user of node 102 verbally query node 106 to obtain information on the current location of node 103, the intelligent agent node 106 then respond verbally to group members supplying information on the current location of node 103; the user of node 102 asks for 
As to claim 17, Robbins the method of claim 1, wherein the electronic computing device is embedded in an infrastructure computing device, and communicates with the plurality of communication devices via a wireless infrastructure network ([0014]).20
As to claim 19, Robbins the method of claim 1, wherein determining the location of each communication device in the communication group comprises receiving global positioning system (GPS) coordinates from each of the communication devices and associating the received GPS coordinates with the respective communication device that transmitted them ([0012]).
Claim 20 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Robbins teaches an electronic processor, a communication interface coupled to the electronic processor (Figs. 1-2 – communication interface 221; claim 8).

3.	Claims 7 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Robbins and Owensby in view of Blanco (2017/0083584).
As to claim 7, Robbins and Owensby do not explicitly discuss the method of claim 1, wherein generating the different first and second responses to the audio inquiry 
Blanco teaches generating the different first and second responses to the audio inquiries “where is the nearest gas station?” and “What is the weather like tomorrow for Austin, TX”; the virtual assistant uses the contextual information database to identify the location associated the weather request and accesses a data source that stores weather information for Austin, TX ([0024-0025]). For example, different first and second responses to the audio inquiry based on the inquiries of weather for Austin, TX and/or weather for Baltimore, MD and content accessed from one or more local or remote data source of Texas and/or Maryland.
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Blanco into the teachings of Robbins and Owensby for the purpose of determining a response to the query by accessing one or more data sources that store local information.
As to claim 12, Owensby teaches processing inquiries and generating responses information and provided to the subscriber vary based on the geographical location of the subscriber at the time the inquiry, response or request is made ([0080]); and Blanco teaches generating the different first and second responses to the audio inquiries “where is the nearest gas station?” and “What is the weather like tomorrow for Austin, TX”; the virtual assistant uses the contextual information database to identify the location associated the weather request and accesses a data source that stores weather information for Austin, TX ([0024-0025]); therefore if there are two different first .

4.	Claims 16, 18 rejected under 35 U.S.C. 103 as being unpatentable over Robbins and Owensby in view of Yates et al. (2005/0186970).
As to claim 16, Robbins and Owensby do not explicitly discuss the method of claim 1, wherein monitoring comprises: establishing, via the electronic computing device, a communication with a talk group server controlling the audio communications between the plurality of communication devices on the group communication channel; and  10accessing the audio communications via the talk group server.
Yates teaches a presence server and push-to-talk server establishing a local ad hoc group session between an inviting mobile terminal and local mobile terminals responsive to push-talk request from the inviting mobile terminal and sending an invite message to local mobile terminals identified by the presence server; and 10accessing the audio communications via the talk group server (abstract; [0007-0009]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yates into the teachings of Robbins and Owensby for the purpose of having a presence server and push-to-talk server 
As to claim 18, Robbins and Owensby do not explicitly discuss the method of claim 1, wherein the electronic computing device is an ad-hoc computing device, and communications with the plurality of communication devices via an ad-hoc wireless network.
Yates teaches establishing a local ad hoc group session between an inviting mobile terminal and local mobile terminals; inviting mobile terminal activates a PTT input to initiate a local ad hoc group session between the inviting mobile terminal and one or more local mobile terminals within a local area of the inviting mobile terminal ([0007-0008, 0027]).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Yates into the teachings of Robbins and Owensby for the purpose of establishing local ad hoc group session between the inviting mobile terminal and one or more local mobile terminals that accept to the invite messages.
Allowable Subject Matter
5.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim (claim 1) and any intervening claims (claim 2). Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 objected to as being dependent upon a rejected base claim, but would 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652